Citation Nr: 1128341	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  98-12 121A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chemical dependency, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for residuals of malaria.

3.  Entitlement to an initial disability rating in excess of 30 percent for PTSD.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1965 to April 1968.

These matters were last before the Board of Veterans' Appeals (Board) in January 2009, on appeal from October 1997 and April 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The Board denied the claims.

The Veteran appealed the January 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and VA filed a Joint Motion for Remand with the Court.  In a March 2010 Order, the Court remanded the claims to the Board for compliance with the instructions in the Joint Motion for Remand (JMR).  


FINDINGS OF FACT

1.  The Veteran served on active duty from February 1965 to April 1968.

2.  VA was informed by a May 2011 statement from the Veteran's authorized representative that the Veteran had died.

3.  An October 2010 State Application for Interment Allowance reflects that the Veteran died in 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died during the pendency of the appeal.  As a matter of law, claims do not survive the deaths of the claimants.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal has become moot by virtue of the death of the claimant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one (1) year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided by this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).


ORDER

The appeal as to entitlement to service connection for chemical dependency, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is dismissed.

The appeal as to entitlement to an initial compensable rating for residuals of malaria is dismissed.

The appeal as to entitlement to an initial disability rating in excess of 30 percent for PTSD is dismissed.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


